DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This office action is responsive to Applicant’s remarks filed on January 5th, 2022. In response to the Restriction/Election Requirement dated November 12th, 2021, applicant elected Group II, claims 13-20, and species III without traverse.   As indicated on amendment filed on 1/5/2022, claims 1-12 are cancelled, thus only claims 13-20 are presently pending in this application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because “Disclosed is” in line 1 is implied language that should be avoided. The phrase “Disclosed is” is suggested to be deleted.The term “comprises” in line 2 is legal phraseology that should be avoided. The term “comprises” is suggested to be amended to --includes--. The term “secure” in line 6 is misspelled. Proper spelling should be --secured--.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 16 is objected to because of the following informalities: the phrase “as the guide” in line 3 may be misconstrued to mean that the “upper core layer” is “the guide” rather than the protrusion sharing a common surface with the guide.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuntz (US 4747166 A).
Regarding claim 13, Kuntz discloses a urinary device assembly ("urine aspiration system"; Abstract) comprising: 
a core ("absorptive pad 12"; col. 3 line 38; fig. 1), the core including: 
an upper core layer ("upper section 52"; col. 4 line 66-67; fig. 5) having a guide ("peripheral cushioning ring 26"; col. 3 line 46; fig. 1) that at least partially extends about at least one aperture disposed through the upper core layer ("openings 60"; col. 5 line 33; fig. 1 & 5), 
a lower core layer disposed in at least partial engagement with the upper core layer (see Annotated Fig. 2 and fig. 5), and 
a collector ("central bore 22"; col. 3 line 43; fig. 1) disposed between the upper core layer and the lower core layer in at least partial alignment with the at least one aperture (see fig. 5); and 
a tube ("vacuum tubing 18"; col. 3 line 40; fig. 1) secured to the collector (see fig. 1) to direct fluid away from the collector ("urine is drawn from the pad core 34 into the bore 22b and thence to the tube 18b, accomplished by suction created by the vacuum source"; col. 3 line 29-32; fig. 1). 

    PNG
    media_image1.png
    220
    486
    media_image1.png
    Greyscale

 
Annotated Fig. 2

Regarding claim 16, Kuntz discloses the upper core layer ("upper section 52"; col. 4 line 66-67; fig. 5) further includes a protrusion spaced away from the guide and that extends from a common surface of the upper core layer as the guide (see Annotated Fig. 1). Kuntz shows in Fig. 1 that both the guide and the protrusion are disposed on the common surface, the upper core layer ("upper section 52"; col. 4 line 66-67; fig. 5).


    PNG
    media_image2.png
    344
    784
    media_image2.png
    Greyscale

Annotated Fig. 1
 

Regarding claim 17, Kuntz discloses a liquid transfer layer ("layers 52a-52d of highly absorbent cellulose tissue"; col. 4 line 67-68) disposed along the upper core layer (see fig. 5) and disposed between at least a portion of the protrusion and at least a portion of the guide (see fig. 1).
Regarding claim 18, Kuntz discloses the at least one aperture includes a plurality of apertures ("numerous minute perforations"; col. 4 line 52; fig. 5), and 
wherein the collector ("central bore 22"; col. 3 line 43; fig. 1) includes a collector channel ("small perforations 54"; col. 5 line 2; fig. 5) that extends in alignment with the plurality of apertures (see fig. 5). Since Kuntz discloses that “urine that has been voided onto the upper layer 28c of the pad passes through the perforations therein into the absorptive core 40 and is evacuated by the vacuum suction system which is associated therewith” (col. 4 line 56-60), the combination of "small perforations 54" are functioning and viewed as collector channels.
Regarding claim 19, Kuntz discloses the guide ("peripheral cushioning ring 26"; col. 3 line 46; fig. 1) is a generally U-shaped guide (see Annotated fig. 1), and wherein at least aperture includes a plurality of apertures ("openings 60"; col. 5 line 33; fig. 1 & 5), the generally U-shaped guide extending about the plurality of apertures ("openings 60"; col. 5 line 33; fig. 1 & 5 & Annotated Fig. 1).
Regarding claim 20, Kuntz discloses the tube is configured to be under suction such that fluid is transferred through the at least one aperture, through the collector, and through the tube and away from the core ("urine is drawn from the pad core 34 into the bore 22b and thence to the tube 18b, accomplished by suction created by the vacuum source"; col. 3 line 29-32; fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz in view of Mahnensmith (US 20060015080 A1).
Regarding claim 14, Kuntz discloses a liquid transfer layer ("layers 52a-52d of highly absorbent cellulose tissue"; col. 4 line 67-68) disposed along the upper core layer (see fig. 5) and extending over at least a portion of the at least one aperture (see fig. 1). Kuntz fails to disclose an upper cover layer that extends over the liquid transfer layer .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz in view of Sanchez et al. (US 20160374848 A1).
Regarding claim 15, Kuntz discloses a lower cover layer ("lower backing layer 36a"; col. 3 line 11; fig. 2) that extends along a lower surface of the lower core layer and in engagement with the collector (see fig. 2), 
the lower cover layer including an aperture ("end opening"; col. 4 line 46; fig. 4) for receiving at least a portion of the collector or at least a portion of the tube therethrough ("provides access to the central bore 22c"; col. 4 line 46-47); and 
a core center ("layer 58 of absorbent cellulosic tissue"; col. 5 line 8-9; fig. 5) disposed between the lower cover layer and the lower core layer (see fig. 5).
Kuntz fails to disclose the core center having a rigidity greater than the lower cover layer and the lower core layer, the core center having a radius of curvature that imparts a curvature to the lower cover layer and the lower core layer.

the core center having a radius of curvature that imparts a curvature to the lower cover layer and the lower core layer ("permeable support 140 can be formed as a tube, a cylinder, or a curved cylinder"; [0058]).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuntz’s device such that the core center having a rigidity greater than the lower cover layer and the lower core layer, the core center having a radius of curvature that imparts a curvature to the lower cover layer and the lower core layer, as taught by Sanchez, for the purpose of creating a comfortable and secure interface for engagement with a user's urethral opening and/or the area of the body near the urethral opening; [0057]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Medeiros (US 9028460 B2) - urine collector with micro channels for guiding urine away from the user.
Wada et al. (US 20110060299 A1) - automatic urine disposal apparatus with layered interface.
Tsai et al. (US 20100234820 A1) - urine aspiration system comprises a skin contact pad with gel adhesive for adhering to the skin, and a flexible cover attached to the pad. The pad includes at least one aperture.
Jowitt et al. (US 20080287894 A1) - pad assembly for use with a urine collection device.
Easter (US 7018366 B2) - garment worn like a diaper or underwear, includes an intake manifold comprised of a number of perforated tubes sandwiched between layers of material.
Machida et al. (US 20050033248 A1) - automatic urine disposal device has a urine collecting pad, vacuum pump, and urine tank. In the urine collecting pad, the top sheet comes in contact with the wearer's skin, the hydrophilic sheet is disposed on the bottom of the top sheet, and the urine absorbent sheet is disposed at the bottom.
Tazoe et al. (US 20040236292 A1) - urine receptacle in which a urine absorbent material is housed in a substantially rectangular, non-breathable, liquid-impermeable outer sheet having a letter-U-shaped cross section, and the surface of the urine absorbent material is covered with a hard-breathable top sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                                                                                                
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785